DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  The language “a grip portion by which the user grabs and configured to relatively rotate with respect to the rotating body” could be construed as positively claiming the human body.  Language such as  --a grip portion configured to be grabbed by the user and further configured to relatively rotate with respect to the rotating body-- is suggested to avoid positively claiming human body parts.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (Korean patent publication no. KR20190036883A, English translation provided).
Regarding claim 1 Jeong discloses (in an embodiment of Figs. 1-8) a device 100 (patient-customized cervical spine 100, [0023], Fig. 1) for correcting a forward head posture ([0001], [0004]), comprising: a front support 111, 113 (chin guard 111 and U-shaped guard 113, [0024]; see annotated Figs. 3 and 4 below) 

    PNG
    media_image1.png
    616
    528
    media_image1.png
    Greyscale

configured to support a jaw of a user ([0024); a rear support  130 (cervical spine support 130, [0025], annotated Figs. 3 and 4 above) configured to support a rear side of a cervical spine of the user ([0025]); and an adjuster 115 (circumferential adjustment device 115, annotated Figs. 3 and 4 above, [0027]) configured to adjust a distance between the front support and the rear support ([0034]), wherein, as the adjuster is adjusted, a lower jaw joint of the jaw of the user moves backward in a horizontal direction (Fig. 4, [0026], [0027], [0034]; circumferential adjustment device 115 fixed to U-shaped guard 113, [0026]; U-shaped guard 113 is fixed to jaw protecting portion 111, [0024]; as the inner circumference between the U-shaped guard 113 [part of front support] and the cervical spine 130 [rear support 130] is made smaller pressure is 
	Regarding claim 2, Jeong (embodiment Figs. 1-8) discloses the invention as described above and further discloses wherein the adjuster comprises: an adjustment frame (see annotated Fig. 8 below showing left and right ends of adjustment device, [0028])

    PNG
    media_image2.png
    536
    487
    media_image2.png
    Greyscale


 configured to be fixed to one of the front support and the rear support ([0027]) see annotated Fig. 8 below showing an adjustment frame ; a pair of sliding frames 150 (pair of fastening ties 150, [0026]) configured to slide in the adjustment frame ([0028])  to be connected to the other one of the front support and the rear support ([0026]); and an adjustment handle ([dial], [0028]) configured to rotate on the adjustment frame and transfer a rotational force that slides 
	Regarding claim 3, Jeong  (embodiment Figs. 1-8) discloses wherein the pair of the sliding frames 150 and the adjustment handle [dial] are engaged with each other as a rack and pinion structure ([0028]), wherein the sliding frames slide by the same length in response to a rotation angle of the adjustment handle (the fastening ties 150 [sliding frames] are gear engaged, [0028]; also each individual tooth of each sliding frame [tie] appears to be spaced apart the same amount [see annotated Fig. 8 above] thus it follows that the sliding frames [ties] slide by the same length in response to a rotation angle).
	Regarding claim 12, Jeong  in an embodiment of Figs 1-8 discloses wherein the front support 111, 113 comprises: a jaw supporting frame 111 protruding from the front support toward a center of the device; and a front extension frame 113 configured to support an upper body of the user ([0024]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong   (Korean patent publication no. KR20190036883A, English translation provided) in view of Abdul-Hafiz (US 2017/0281390).
	Regarding claim 4, Jeong (embodiment of Figs. 1-8) discloses the invention as described above and further discloses an adjustment handle receiver 116 (pinion coupling portion 116, [0029]) configured to receive therein at least a portion of the adjustment handle (Fig. 8, [0029]), a ratchet member formed on an inner circumferential surface of the adjustment handle receiver (pinion of pinion coupling portion 116, [0029]; pinion inside adjustor 115 which has a circumference, Fig. 2; [0028]).
	Jeong does not disclose wherein the adjustment handle comprises: a stopper configured to restrict a rotation direction of the adjustment handle by being combined with the ratchet member in shape.
	Abdul-Hafiz teaches an analogous orthopedic device 13 (knee brace 13, [0047], Fig. 1)
comprising an analogous adjuster 38 (pivot assembly 38, [0056]) and analogous supports 112 and 116a (upper paddle assembly 112, second lower paddle assembly 116a ([0056]), an analogous adjustment handle  (see annotated Fig. 6 below) 

    PNG
    media_image3.png
    320
    355
    media_image3.png
    Greyscale

an analogous adjustment handle receiver 66 (first plate 66, [0060]) and an analogous ratchet member 94 (raised extensions defining notches therebetween, [0064]) formed on the analogous adjustment handle receiver 66 ([0064]) wherein the adjustment handle comprises: a stopper 52, 48, 50  (pin 52, springs 48, 50 [0065]-[0066]]) configured to restrict a rotation direction of the adjustment handle by being combined with the ratchet member in shape ([0066]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the adjustment handle of the device for correcting a forward head posture of Jeong a stopper configured to restrict a rotation direction of the adjustment handle by being combined with the ratchet member in shape, as taught by Abdul-Hafiz, in order to provide an improved device for correcting a forward head posture that can be maintained at a desired size.

	Regarding claim 6, Jeong in view of Abdul-Hafiz discloses the invention as described above and further discloses wherein the adjustment handle comprises: a grip portion 47 (body 47, Abdul-Hafiz, [0065])by which the user grabs and configured to relatively rotate with respect to the rotating body ; and an operating protrusion 46 (tab 46, [0065]) protruding from the grip portion (Fig. 6)  and configured to press the stopper ([0066]; tab presses springs upon release) to allow the stopper to be closer to the center of the rotating body ([0066]) based on a relative rotation angle of the grip portion and the rotating body (Fig. 4, [0065], [0066]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (Korean patent publication no. KR20190036883A, English translation provided).
Regarding claim 7, Jeong in an embodiment of Figs. 1-8 discloses the invention as described above wherein the adjuster comprises: a connecting band  (see annotated Fig. 5 below) 

    PNG
    media_image4.png
    353
    443
    media_image4.png
    Greyscale

configured to be connected to one of the front support and the rear support  and a fastening member (annotated Fig. 5 shows a connecting band connected to rear support 130); and shows a pair of sliding frames 150 (pair of fastening ties 150, [0026]; see annotated Fig. 8 above with regard to claim 2)  which appear to comprise a head configured to be fastened to the fastening member (annotated Fig. 5) but does not explicitly disclose a pair of fastening member formed on both sides of the connecting band and a pair of sliding frames comprising a head configured to be fastened to each of the fastening members.  
Jeong teaches, in another embodiment shown in Figs. 9-10, an analogous device for correcting a forward head posture 100 ([0036]) comprising an analogous adjuster 115 an analogous front support 111, 113 (Fig. 9), analogous sliding frames 183 (see annotated Fig. 9 below), 

    PNG
    media_image5.png
    397
    544
    media_image5.png
    Greyscale

analogous connecting band 183 ([0036]; see annotated Fig. 10 below), 

    PNG
    media_image6.png
    314
    571
    media_image6.png
    Greyscale




It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the connecting band of the device for correcting forward head posture of an embodiment of Figs. 1-8 of Jeong a pair of fastening members formed on both sides of the connecting band as taught by an embodiment shown in Figs. 9-10 of Jeong and to provide a head to the pair of sliding frames configured to be fastened to each of the fastening members, as taught by an embodiment shown in Figs. 9-10 of Jeong, in order to provide an improved device for correcting a forward head posture that has another mechanism for adjustment.  
Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong   (Korean patent publication no. KR20190036883A, English translation provided) in view of Paik (US 2017/0127767).
	Regarding claim 8, Jeong as combined discloses the invention as described above.  
	Jeong as combined does not disclose wherein each of the fastening members comprises: a recess portion recessed in a first direction to receive therein the head; and a fastening groove recessed in a second direction perpendicular to the first direction from the recess portion, wherein the head comprises: a wing portion configured to be inserted into the fastening groove, wherein, when the head slides to be fastened to a corresponding fastening member in the second direction after being received in the fastening member in the first direction, the 
	Paik teaches an analogous fastening member 100 and 200 (Fig. 5, plug member 100, socket member 200, [0040]) having an analogous head and analogous sliding frame (see annotated Fig. 3 below) 

    PNG
    media_image7.png
    344
    564
    media_image7.png
    Greyscale











wherein each of the fastening members comprises: a recess portion 206 (accommodation region 206,  [0048]) recessed in a first direction to receive therein the head 100 (plug member 100, [0041]) see annotated Fig. 5 below); 

    PNG
    media_image8.png
    517
    465
    media_image8.png
    Greyscale

and a fastening groove 207 (holder aperture 207, [0048]) recessed in a second direction perpendicular to the first direction from the recess portion (annotated Fig. 5), wherein the head comprises: a wing portion 107 (holder 107, annotated Fig. 5; [0043]; wing is defined as something that resembles a wing in appearance, function or position relative to a main body; dictionary.com. holder extends from main body like a wing, see Fig. 4, for example) configured to be inserted into the fastening groove ([0052]), wherein, when the head slides to be fastened to a corresponding fastening member in the second direction after being received in the fastening member in the first direction, the wing portion is configured to be fastened to the 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that each of the fastening members of the device for correcting a forward head posture of Jeong as combined comprises a recess portion recessed in a first direction to receive therein the head; and a fastening groove recessed in a second direction perpendicular to the first direction from the recess portion, wherein the head comprises: a wing portion configured to be inserted into the fastening groove, wherein, when the head slides to be fastened to a corresponding fastening member in the second direction after being received in the fastening member in the first direction, the wing portion is configured to be fastened to the fastening groove to prevent the head from deviating from the fastening member in the first direction, as taught by Paik, in order to provide an improved device for correcting a forward head posture that has a secure and user friendly fastening mechanism.
	Regarding claim 9, Jeong as combined in view of Paik discloses the invention as described above and further discloses wherein each of the fastening members further comprises: a fastening member magnet 220 ([0053]) disposed in the recess portion 206, wherein the head further comprises: a head magnet 120 ([0044]) configured to be connected to the fastening member magnet through magnetism ([0053][0054]).
	Regarding claim 10, Jeong as combined in view of Paik discloses the invention as described above and further discloses a distance from the wing portion to a center of the head magnet is the same as a distance from the fastening groove to a center of the fastening 
	Regarding claim 11, Jeong as combined in view of Paik discloses the invention as described above and further discloses wherein a length of the head is less than a length of the 203618320.1 10/2/2020recess portion based on the second direction (holder 107 [wing], part of the head 100 and including a length of the head, is closely fitting in the aperture 207[ groove], [0054]; it follows that a length of the wing [part of the head] is less than a recess portion length as the wing fits in the groove which has a smaller length than the recess).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.M./Examiner, Art Unit 3786               

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786